             Case 3:20-cv-02731-VC Document 930 Filed 12/28/20 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov
           neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                      UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                          SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  )   CASE NO. 3:20-cv-02731-VC
                                                      )
           Plaintiffs,                                )   FEDERAL DEFENDANTS’ DECEMBER 28,
                                                      )   2020 DAILY REPORT RE: YUBA COUNTY
      v.                                              )   JAIL
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
           Defendants.                                )
                                                      )


           In accordance with the Court’s December 23, 2020 Order Granting Motion For TRO, the Federal

Defendants hereby submit the following, based on the most updated information received from Yuba

County:

(i)        The number of (i) class members, (ii) County prisoners, and (iii) staff members testing

positive for COVID-19 since the last report and cumulatively.
                   a. ICE detainees: 4 current detainees are positive. Cumulatively, there have been 5 ICE
                         detainees who have tested positive.



FEDERAL DEFENDANTS’ DAILY REPORT
No. 3:20-cv-02731-VC                                  1
            Case 3:20-cv-02731-VC Document 930 Filed 12/28/20 Page 2 of 5




                b. County inmates: 43 (infectious positive) current County prisoners are positive.

                   Recovered positive county inmates 39. Cumulatively, there have been 86 County

                   prisoners who have tested positive.1

                c. Staff Members: 2 current staff members are positive. Cumulatively, there have been

                   16, (this number dates to June 2020) staff members who have tested positive.

(ii)    The number of (i) class members, (ii) County prisoners, and (iii) staff members

experiencing symptoms of COVID-19 since the last report and cumulatively.
                a. ICE detainees: 0 current detainees are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 3 ICE detainees who are experiencing symptoms of

                   COVID-19.

                b. County inmates: 0 current County prisoners are experiencing symptoms of COVID-

                   19. Cumulatively, there have been 20 County prisoners who are experiencing

                   symptoms of COVID-19.

                c. Staff Members: 1 current staff members is experiencing symptoms of COVID-19.

                   Cumulatively, there have been 29 (this number dates to June 2020) staff members

                   who are experiencing symptoms of COVID-19.

(iii)   The location of all class members.
        Attached is a roster that contains this information.

(iv)    The location of COVID-positive individuals in custody at YCJ.
        Housing Locations:
            E
            G
            H
            I
            J
            K
            L

        1
         On December 23, 2020, Yuba County informed ICE that the total number of detainees (ICE
detainees and county prisoners) that tested positive for COVID-19 was 78. On December 24, 2020, the
County informed Federal Defendants that the total was 75. Federal Defendants inquired about the
discrepancy, but did not receive an answer until after the December 24 report was filed. Today, Yuba
County informed ICE that the discrepancy was due to three detainees being double counted. Yuba
County indicated that the total of 75 was the correct count.
FEDERAL DEFENDANTS’ DAILY REPORT
No. 3:20-cv-02731-VC                              2
          Case 3:20-cv-02731-VC Document 930 Filed 12/28/20 Page 3 of 5




              Med cell – 2
              Med cell – 3
              Med cell – 5
              Med cell - 6
              Q-4
              R
              T

(v)    The location of symptomatic individuals in custody at YCJ.
       Currently, no individuals are symptomatic.

(vi)   Plans for the testing, quarantine and isolation of class members, County prisoners, and

staff, and the implementation of those plans.
       The County has informed ICE that it is laboratory testing all consenting detainees at YCJ weekly

and all consenting staff for COVID twice a week (not including detainees or staff who previously have

tested positive). The County will continue this detainee and staff testing until there are no new positive

tests among detainees or staff for two consecutive weeks. This is not broken out between detainees and

staff, e.g., if there are no new positive tests among staff in a given week but there are new positive tests

among detainees that week, or vice versa, both detainee and staff testing will continue for at least two

more weeks until there are no new positive tests among either detainees or staff. The most recent

saturation testing of detainees occurred on December 24, 2020, and the results have returned with two

additional positives: Rajnish Rajnish and Jose Quintanilla.
       The County has informed ICE that it is categorizing detainees into four categories for housing

purposes: (1) detainees who have tested negative and are asymptomatic, (2) detainees who have not

tested positive but who are symptomatic, (3) detainees who have tested positive, and (4) detainees who

have tested positive who have recovered. The County has informed ICE that it plans to house detainees

in category (2) in cells with solid doors. Such detainees generally will be housed in cells with solid

doors individually (except perhaps in circumstances such as two symptomatic detainees being housed in

a single cell prior to being isolated, in which case they could be isolated in the same cell as well). The

County has informed ICE that it plans to house symptomatic detainees who have not tested positive in
cells with solid doors. The County has informed ICE that it plans to separate detainees in category (1)


FEDERAL DEFENDANTS’ DAILY REPORT
No. 3:20-cv-02731-VC                              3
         Case 3:20-cv-02731-VC Document 930 Filed 12/28/20 Page 4 of 5




from detainees in category (3) and not house them in the same housing units. Housing-placement

decisions are being closely directed and overseen by the County Health Officer.

       Additionally, ICE has requested that medical staff at Yuba County Jail administer rapid tests

(Abbott tests) to any ICE detainee who has not previously tested positive and is identified by medical

staff or class counsel as having symptoms consistent with COVID, as well as any ICE detainee who has

been in close contact with someone who tests positive for COVID.

       The two ICE detainees whose saturation tests returned positive were housed in A-Pod. Today,

ICE asked the County to administer Abbot rapid tests for the ICE detainees housed in A-Pod.

       Plans for the testing of class members, County prisoners, and staff, and the implementation

of those plans.
       Please see (vi) above.

DATED: December 28, 2020                            Respectfully submitted,
                                                    DAVID L. ANDERSON
                                                    United States Attorney

                                                    /s/
                                                    NEAL C. HONG
                                                    Assistant United States Attorney




FEDERAL DEFENDANTS’ DAILY REPORT
No. 3:20-cv-02731-VC                            4
       Case 3:20-cv-02731-VC Document 930 Filed 12/28/20 Page 5 of 5




                         Yuba County Jail - ICE Detainee Housing

               A-
             Number         Last Name                 First Name   Dorm
              Last 3

                 011   ERAZO HERRERA        JUAN                     A
                 762   VASQUEZ-RODRIGUEZ    JONNY                    A
                 809   CASTRO RAMOS         LUIS ERASMO              C
                 474   GARCIA GONZALEZ      JUVENAL                  C
                 373   MELENDEZ             EDUARDO                  C
                       VILLANUEVA
                 398   MONTOYA-             JUAN                     C
                       ECHEVERRIA
                 562   ORTEGA-GARCIA        JOSE                     C
                 329   OXLAJ SIGUANTAY      MAYNOR                   C
                 939   PARRA-ROJAS          ARMANDO                  C
                 117   ROJAS-ORELLANA       NAHUM                    C
                 925   SANCHEZ-LAGUNAS      LIONEL                   C
                 146   VANICEK              ONDREJ                   C
                 120   VASQUEZ-CRUZ         RICARDO                  C
                 513   VAZQUEZ              JAVIER                   C
                 900   VILLAGRES-FUENTE     MARVIN                   C
                 348   ZELAYA-NUNEZ         MANUEL                   C
                 859   APAZA                BRYAN                  Medical
                 118   QUINTANILLA          JOSE                   Medical
                 730   RAJNISH              RAJNISH                Medical
                 162   ROBLES               RUPERTO                Medical




FEDERAL DEFENDANTS’ DAILY REPORT
No. 3:20-cv-02731-VC                    5
